People ex rel. Rudolph v Sposato (2015 NY Slip Op 06833)





People ex rel. Rudolph v Sposato


2015 NY Slip Op 06833


Decided on September 16, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 16, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
CHERYL E. CHAMBERS
L. PRISCILLA HALL
SYLVIA O. HINDS-RADIX, JJ.


2015-08413	DECISION, ORDER & JUDGMENT

[*1]The People of the State of New York, ex rel. Elisha Rudolph, on behalf of Darius Burris, petitioner, 
vMichael Sposato, etc., et al., respondents. Robert DiDio, Kew Gardens, N.Y. (Elisha Rudolph, pro se, of counsel), for petitioner.


Madeline Singas, Acting District Attorney, Mineola, N.Y. (Tova B. Simpson of counsel), for respondents.
Writ of habeas corpus in the nature of an application for bail reduction upon Nassau County Indictment No. 1283/14.

ADJUDGED that the writ is sustained, without costs or disbursements, and bail on Nassau County Indictment No. 1283/14 is reduced to the sum of $10,000, which may be posted in the form of an insurance company bail bond in that sum or by depositing that sum as a cash bail alternative; and it is further,
ORDERED that upon receipt of a copy of this decision, order and judgment together with proof that the defendant has given an insurance company bail bond in the amount of $10,000 or has deposited that sum as a cash bail alternative, the Warden of the facility at which the defendant is incarcerated, or his or her agent, is directed to immediately release the defendant.
DILLON, J.P., CHAMBERS, HALL and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court